Name: Commission Regulation (EEC) No 3941/92 of 15 December 1992 amending certain aid rates for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 92 Official Journal of the European Communities No L 399 / 23 COMMISSION REGULATION (EEC) No 3941 /92 of 15 December 1992 amending certain aid rates for peas, field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION: Article 1 The aid for peas , field beans and sweet lupins fixed in advance in certificates issued before 1 November 1992 but used for the identification of peas , field beans and sweet lupins after that date as set out in the Annexes to Commission Regulations (EEC) No 1103 / 92 (9 ), (EEC) No 1254/92 ( 10), (EEC) No 1394/92 ( «), (EEC) No 1534/ 92(12), (EEC) No 1709 /92 ( »), (EEC) No 1791 /92 ( 14), (EEC) No 1967/ 92 ("), (EEC) No 2208 / 92 ( 16 ), (EEC) No 2394 /92 (17), (EEC) No 2537/92 ( 18 ), (EEC) No 2677/92 ( 19 ), (EEC) No 2702/ 92 (20 ), (EEC) No 2743 /92 (21 ), (EEC) No 2773 / 92 (22), (EEC) No 2861 / 92 ( 23 ), EEC No 2912/92 (24 ), (EEC) No 2994 /92 ( 25 ), (EEC) No 3169 /92 (26) and (EEC) No 3304/ 92 (27 ) fixing the subsidy on peas , field beans and sweet lupins are replaced by the amounts given in the tables in the Annexes hereto . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 / 82 of 18 May 1982 laying down special measures for peas , field beans and sweet lupins (*), as last amended by Regulation (EEC) No 1750 / 92 (2), and in particular Article 3 ( 6 ) ( a ) thereof, Whereas Council Regulation (EEC) No 3197 / 92 (3 ) modified the agricultural conversion rates set out in the Annexes to Council Regulation (EEC) No 1678 / 85 (4), as last amended by Regulation (EEC) No 3197/ 92 (5 ); whereas for the implementation of Article 6 of Council Regulation (EEC) No 1676/ 85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (6 ), as last amended by Regulation (EEC) No 2205 /90 (7), the amounts in national currency of the aid fixed in advance by the Regulations adopted before 1 November 1992 which took account of the agricultural conversion rates applying at the dates of their entries into force , should be adjusted with effect from that date ; whereas definitive rates of aid were set for the 1992/ 93 marketing year by Commission Regulation (EEC ) No 3083 /92 ( 8 ) for peas , field beans , and sweet lupins ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1992. For the Commission Ray MAC SHARRY Member of the Commission ( 9 ) OJ No L 117, 1 . 5 . 1992 , p . 44 . ( 10 ) OJ No L 131 , 16 . 5 . 1992 , p . 15 . (") OJ No L 146 , 28 . 5 . 1992 , p . 18 . ( 12 ) OJ No L 102, 16 . 6 . 1992 , p. 8 . ( 13 ) OJ No L 179 , 1 . 7 . 1992 , p. 42 . ( 14 ) OJ No L 182 , 2 . 7 . 1992 , p. 66 . ( 15 ) OJ No L 197, 16 . 7 . 1992 , p . 58 . ( 16 ) OJ No L 218 , 1 . 8 . 1992, p. 41 . ( 17 ) OJ No L 233 , 15 . 8 . 1992 , p . 19 . 0 ) OJ No L 162 , 12 . 6 . 1982 , p . 28 . ( 2) OJ No L 180 , 1 . 7 . 1992 , p . 92 . (3 ) OJ No L 317 , 31 . 10 . 1992 , p . 92. ( 18 ) OJ No L 254, 1 . 9 . 1992 , p. 37. ( 19 ) OJ No L 271 , 16 . 9 . 1992 , p. 13 ; (20 ) OJ No L 272, 17 . 9 . 1992 , p. 59 . ( 21 ) OJ No L 277, 22 . 9 . 1992 , p. 36 . (22 ) OJ No L 280, 24 . 9 . 1992 , p. 26 . (23 ) OJ No L 286 , 1 . 10 . 1992 , p. 33 . (24 ) OJ No L 291 , 6 . 10 . 1992 , p. 13 . (25 ) OJ No L 300 , 16 . 10 . 1992 , p. 22 . ( 26 ) OJ No L 317, 31 . 10 . 1992 , p. 28 . (27 ) OJ No L 328 , 14 . 11 . 1992 , p. 35 . (4) OJ No L 164 , 24. 6 . 1985 , p . 11 . ( 5 ) OJ No L 317 , 31 . 10 . 1992 , p . 92 . ( 6 ) OJ No L 164 , 24 . 6 . 1985 , p . 1 . ( 7 ) OJ No L 201 , 31 . 7 . 1990 , p . 9 . ( 8 ) OJ No L 314 , 30 . 10 . 1992 , p . 1 . No L 399 / 24 Official Journal of the European Communities 31 . 12 . 92 ANNEX I FINAL AID PEAS AND FIELD BEANS AS FOODSTUFF  harvested in Italy  (Lit per 100 kg) Regulation (EEC) No Date od entry into force of aid I Amounts of aid where fixed n advance for the months of November December January February March April 1103 /92 1.5.1992 19 734 1254/ 92 16 . 5 . 1992 19 734 1394/ 92 1.6.1992 19 734 20 034 1534 /92 16.6.1992 19 734 20 034 1709 / 92 1.7.1992 21 591 21 891 22190 1791 /92 2.7.1992 21 591 21 891 22 190 1967 / 92 16 . 7 . 1992 21 591 21 891 22 190 2208 / 92 1.8.1992 21 591 21 891 22 190 22 490 2394/ 92 16 . S. 1992 21 591 21 891 22 190 22 490 2537/ 92 1.9.1992 21 591 21 891 22 190 22 490 22 790 2677 /92 16 . 9 . 1992 21 591 21 891 22 190 22 490 22 790 2702 / 92 17.9.1992 20 965 21 265 21 565 21 865 22165 2743 / 92 22 . 9 . 1992 20 965 21 265 21 565 21 865 22 165 '2773 / 92 24 . 9 . 1992 20 965 21 265 21 565 21 865 22 165 2861 /92 1.10.1992 20 965 21 265 21 565 21 865 22 165 22 466 2912 /92 7 . 10 . 1992 20 362 20 663 20 964 21 264 21 565 21 865 2994 / 92 16.10.1992 20 362 20 663 20 964 21 264 21 565 21 865 ANNEX II PARTIAL AID PEAS AND FIELD BEANS INTENDED FOR ANIMAL FEED  harvested in Italy  (lit per 100 kg) Regulation (EEC ) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of November December January February March April 1103 / 92 1 . 5 . 1992 22 307 1254 / 92 16.5.1992 22 307 1394/ 92 1.6.1992 21 331 21 629 1534 / 92 16 . 6 . 1992 21 221 21 519 1709 / 92 1.7.1992 22 562 22 860 22 597 1791 / 92 2.7.1992 22 562 22 860 22 597 1967 / 92 16 . 7 . 1992 23 386 23 686 23 718 2208 / 92 1.8.1992 23 451 23 749 - 23 891 24 189 2394 / 92 16.8.1992 23 674 23 972 24 114 24 412 2537/ 92 1.9.1992 23 536 23 834 23 930 24 230 24 528 2677 / 92 16 . 9 . 1992 20 753 21 030 21 110 21 389 21 666 2702 / 92 17 . 9 . 1992 22 549 22 848 22 929 23 229 23 528 2743 /92 22.9.1992 22 325 22 623 22 811 23 112 23 410 2773 / 92 24 . 9 . 1992 22 336 22 635 22 823 23 123 23 421 2861 / 92 1.10.1992 22 939 23 239 23 321 23 619 23 919 24 871 2912 / 92 7.10.1992 22 155 22 453 22 698 22 998 23 297 24 477 2994 / 92 16.10.1992 21 724 22 053 22 296 22 594 22 895 24 161 31 . 12 . 92 Official Journal of the European Communities No L 399/ 25 ANNEX IV PARTIAL AID SWEET LUPINS INTENDED FOR USE IN ANIMAL FEED  harvested in Italy  (Lit per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of November December January February March April 1103 /92 1.5.1992 27 486 1254/ 92 16 . 5 . 1992 27 486 1394/ 92 1 . 6 . 1992 26 183 26 183 1534/ 92 &gt; 16 . 6 . 1992 26 038 26 038 1709 /92 1.7.1992 27 826 27 826 27 074 1791 /92 2.7.1992 27 826 27 826 27 074 1967/92 16 . 7 . 1992 28 925 28 925 28 572 2208 / 92 1.8.1992 29 010 29 010 28 801 28 801 2394 / 92 16.8.1992 29 308 29 308 29 098 29 098 2537 /92 1.9.1992 29 124 29 124 28 853 28 853 28 853 2677/92 16.9.1992 29 124 29 124 28 853 28 853 28 853 2702 / 92 17 . 9 . 1992 28 035 28 035 27 744 27 744 27 744 2743 /92 22.9.1992 27 734 27 734 27 586 27 586 27 586 2773 /92 24 . 9 . 1992 27 751 27 751 27 603 27 603 27 603 2861 /92 1.10.1992 28 555 28 555 28 264 28 264 28 264 29 135 2912 /92 7.10.1992 27 725 27 725 27 653 27 653 27 653 28 826 2994 /92 16.10.1992 27 152 27 191 27 115 27 115 27115 28 405 No L 399 / 26 Official Journal of the European Communities 31 . 12. 92 ANNEX IV EXCHANGE RATE OF THE ECU TO BE USED  applicable from 1 May 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 239,353 128,883 6,89509 0,767417 1 538,24 2,31643 173,915 0,703336  applicable from 16 May 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 242,123 128,883 6,89509 0,767417 1 538,24 2,31643 171,432 0,703336  applicable from 1 June 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 244,705 128,366 6,89509 0,767417 1 538,24 2,31643 170,832 0,703336  applicable from 16 June 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency , ECU 1 = 42,4032 7,84195 2,05586 247,243 128,366 6,89509 0,767417 1 538,24 2,31643 170,832 0,703336  applicable from 1 July 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 249,150 129,301 6,89509 0,767417 1 538,24 2,31643 170,536 0,704647  applicable from 2 July 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 249,150 129,301 6,89509 0,767417 1 538,24 2,31643 170,536 0,704647 31 . 12 . 92 Official Journal of the European Communities No L 399/27  applicable from 16 July 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency , ECU 1 = 42,4032 7,84195 2,05586 249,150 129,429 6,89509 0,767417 1 538,24 2,31643 172,969 0,696904  applicable from 1 August 1992  BLEU DK DE EL ES ' FR IRL IT NL PT UK In national currency , ECU 1 = 42,4032 7,84195 2,05586 249,150 130,552 6,89509 0,767417 1 538,24 2,31643 172,969 0,696904  applicable from 16 August 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency , ECU 1 = 42,4032 7,84195 2,05586 249,150 129,942 6,89509 0,767417 1 538,24 2,31643 172,969 0,720432  applicable from 1 September 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency , ECU 1 = 42,4032 7,84195 2,05586 251,757 130,391 6,89509 0,767417 1 538,24 2,31643 177,640 0,720432  applicable from 16 September 1992  BLEU DK DE EL ES FR IRL IT NL PT UK n national currency , iCU 1 = 42,4032 7,84195 2,05586 251,757 130,391 6,89509 0,767417 1 538,24 2,31643 177,640 0,720432  applicable from 17 September 1992  BLEU DK DE EL ES FR IRL IT NL PT UK [n national currency , ECU 1 = 41,9547 7,75901 2,03412 251,726 131,222 6,82216 0,759300 1 636,61 2,29193 177,208 0,722129 31 . 12. 92No L 399 / 28 Official Journal of the European Communities  applicable from 22 September 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 41,9547 7,75901 2,03412 251,130 139,448 6,82216 0,759300 1 673,51 2,29193 176,289 0,755006  applicable from 24 September 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 41,9547 7,75901 2,03412 251,130 139,898 6,82216 0,759300 1 673,51 2,29193 172,294 0,777949  applicable from 1 October 1992  BLEU DK DE EL ES FR IRL IT ' NL PT UK In national currency, ECU 1 = 41,9547 7,75901 2,03412 251,130 137,512 6,82216 0,759300 1 673,51 2,29193 176,481 0,777949  applicable from 7 October 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 41,9547 7,75901 2,03412 253,555 137,512 6,82216 0,759300 1 759,97 2,29193 176,481 0,800437  applicable from 16 October 1992  BLEU DK DE EL ES - FR IRL IT NL PT UK In national currency, ECU 1 = 41,9547 7,75901 2,03412 255,153 140,422 6,82216 0,759300 1 759,97 2,29193 176,481 0,786924